Citation Nr: 0024326	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-09 342	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a left tympanic 
membrane perforation.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1953 
to October 1955.  

This appeal arises from an August 1998 rating action of the 
San Juan, the Commonwealth of Puerto Rico, regional office 
(RO).  In that decision, the RO denied the issues of 
entitlement to service connection for bilateral hearing loss 
and entitlement to service connection for a left tympanic 
membrane perforation.  


FINDINGS OF FACT

1.  Competent medical evidence has not been submitted to 
establish that the veteran's current bilateral hearing loss 
is associated with his active military duty.  

2.  Competent medical evidence has not been submitted to 
establish that the veteran has a current left tympanic 
membrane disability.  


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss and for a left tympanic membrane perforation are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 
7 Vet. App. 498 (1995); see also Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  Id.   

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id. at 498.  

I.  Bilateral Hearing Loss

Service connection may also be granted for certain chronic 
diseases, including sensorineural hearing loss, if the 
disorder is manifested to a degree of 10 percent disabling or 
more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Throughout the current appeal in the present case, the 
veteran has asserted that service connection for bilateral 
hearing loss is warranted.  He contends that his present 
hearing loss, and particularly his left ear hearing 
impairment, is a direct result of trauma he sustained during 
his active military duty.  

Service medical records are essentially negative for 
complaints of, treatment for, or findings of hearing loss in 
either of the veteran's ears.  According to post-service 
medical records, in July 1998, the veteran underwent a VA 
audiological evaluation at which time he reported having had 
hearing problems since an in-service explosion of a 
280 millimeter cannon in 1954.  The veteran also described 
having two years of artillery and infantry noise exposure.  
He stated that he has more hearing difficulties in noisy and 
crowded environments.  An audiological evaluation 
demonstrated puretone thresholds as follows:  30 decibels at 
500 Hertz, 45 decibels at 1000 Hertz, 25 decibels at 
2000 Hertz, 45 decibels at 3000 Hertz, and 50 decibels at 
4000 Hertz (in the right ear) and 30 decibels at 500 Hertz, 
45 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 
45 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz (in 
the left ear).  The veteran had speech recognition scores of 
94 percent correct in his right ear and 94 percent correct in 
his left ear.  

With regard to the veteran's right ear, the examiner 
diagnosed mild progressing to moderate sensorineural hearing 
loss from 500 Hertz to 4000 Hertz, except for a borderline 
normal threshold at 2000 Hertz; excellent speech recognition 
ability; and normal middle ear function.  With regard to the 
veteran's left ear, the examiner diagnosed mild progressing 
to moderate sensorineural hearing loss from 500 Hertz to 
4000 Hertz, excellent speech recognition ability, and normal 
middle ear function.  

A private medical report dated two days later in July 1998 
indicates that the veteran receives treatment for a hearing 
disorder, vertigo, and a nervous disorder.  In addition, the 
examiner stated that these conditions are interfering with 
the veteran's job on a daily basis.  

The Board of Veterans' Appeals (Board) acknowledges the 
veteran's contentions that he incurred a bilateral hearing 
loss disability as a result of in-service noise exposure.  
Additionally, the Board notes that recent post-service 
medical records reflect the presence of mild progressing to 
moderate sensorineural hearing loss in both of the veteran's 
ears.  

Significantly, however, the claims folder contains no 
competent medical evidence that the veteran's bilateral mild 
to moderate sensorineural hearing loss is associated with his 
active military duty.  The only evidence of record of such a 
nexus is the veteran's own lay statements of continued 
symptomatology.  Because the veteran is a layperson with no 
medical training or expertise, his assertions standing alone 
do not constitute competent medical evidence of a nexus 
between his current bilateral hearing impairment and his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that his 
current bilateral hearing loss disability is associated with 
his service.  Therefore, the claim for service connection for 
bilateral hearing loss must be denied on the basis that it is 
not well grounded.  

II.  Left Tympanic Membrane Perforation

Throughout the current appeal in the present case, the 
veteran has asserted that service connection for a left 
tympanic membrane perforation is warranted.  He contends that 
a loud blast injury which occurred during his active military 
duty perforated his left tympanic membrane.  

According to the service medical records, the report of the 
separation examination conducted in October 1955 indicates 
that the veteran had been given an H-3 profile due to a 
perforated left eardrum.  A physical examination completed at 
the time of the separation evaluation confirmed the presence 
of a perforation of the veteran's left eardrum.  

Post-service medical records indicate that, in September 
1992, the veteran underwent a VA general medical examination 
which demonstrated that his ear drums were intact.  A VA ear 
disease examination subsequently completed in July 1998 
reflected no tympanic membrane or tympanum abnormalities.  

The Board acknowledges the veteran's contentions that his 
left tympanic membrane was perforated as a result of an 
in-service loud blast injury.  Additionally, the Board notes 
that the service medical records reflect the presence of a 
perforation of the veteran's left eardrum.  

Significantly, however, the claims folder contains no 
competent medical evidence that the veteran currently has a 
left tympanic membrane disability.  The only evidence of 
record of such a disability is the veteran's own lay 
statements of continued symptomatology.  Because the veteran 
is a layperson with no medical training or expertise, his 
assertions standing alone do not constitute competent medical 
evidence of a diagnosis of a left tympanic membrane 
perforation and a nexus between any such disorder and his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that he has 
a perforation of his left tympanic membrane associated with 
his service.  Therefore, the claim for service connection for 
a left tympanic membrane perforation must be denied on the 
basis that it is not well grounded.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a left tympanic membrane perforation 
is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

